IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

BRAVETTE JOHNSON, ef al.,

Plaintiffs,
Vv. Civil Action No. 3:17¢ev553
CITY OF RICHMOND, et al.,

Defendants.

ORDER
For the reasons stated in the forthcoming Memorandum Opinion the Court:

(1) DENIES WITHOUT PREJUDICE Norton’s Motion to Dismiss as
to Count II, (ECF No. 11);

(2) GRANTS Norton’s Motion to Dismiss as to Counts I, III, and VIII,
(ECF No. 11);

(3) GRANTS the 2009-2013 Supervisory Defendants’ Motion to
Dismiss, (ECF No. 17);

(4) GRANTS Richmond’s Motion to Dismiss, (ECF No. 20);
(5) GRANTS Norwood’s Motion to Dismiss, (ECF No. 16); and

(6) GRANTS the 2008-2011 Supervisory Defendants’ Motion to
Dismiss, (ECF No. 13).

It is SO ORDERED.

 

yl
United States Distriet Judge

Date: 4 /Sd/2n1Q
Richmond, Virginia
